Citation Nr: 0504308	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to April 1, 1999, for 
a grant of a 100 percent rating for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notification of the decision was mailed to the veteran 
in March 2001.  A notice of disagreement was received in 
October 2001, a statement of the case was issued in February 
2002, and a substantive appeal was received in February 2002.  
The veteran testified at a personal hearing at the RO in 
March 2002.

The issue on appeal was before the Board in June 2003, at 
which time the appeal was denied.  The appellant appealed the 
Board's June 2003 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated August 10 2004, the Court vacated the Board's 
June 2003 decision and remanded the case back to the Board 
for further action pursuant to an August 2004 Joint Motion 
for Remand by VA and the appellant.  


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation; by letter dated December 10, 1998, the veteran 
was notified of that determination and furnished notice of 
appellate rights and procedures, but he did not file a notice 
of disagreement to initiate an appeal.

2.  In a March 1999 statement, the veteran indicated that he 
was dropping all appeals and that he had no claims pending 
for VA benefits.

3.  Based on a report of an April 1, 1999 VA examination, the 
RO issued an October 1999 rating decision assigning a 100 
percent rating for PTSD effective from April 1, 1999.

4.  It was not factually ascertainable that there was an 
increase in the veteran's PTSD symptomatology to meet the 
criteria for a 100 percent schedular rating during the one-
year period prior to April 1, 1999.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision which granted service 
connection for PTSD and assigned a 50 percent evaluation is 
final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  The criteria for entitlement to assignment of an 
effective date prior to April 1, 1999, for a grant of a 100 
percent rating for PTSD have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that a December 1998 rating decision granted 
service connection for PTSD and assigned a 50 percent rating.  
By subsequent rating decision in October 1999, the RO 
increased the disability rating to 100 percent, effective 
April 1, 1999.  An October 2000 rating decision subsequently 
denied an earlier effective date for the 100 percent rating.  
It should be noted that all of these determinations were 
rendered prior to enactment of VA and it was therefore 
obviously impossible to have furnished VCAA notice prior to 
these determinations.  However, as hereinafter explained, the 
Board finds that the RO's subsequent actions and 
communications to the veteran effectively cured any defect in 
terms of the timing of VCAA notice and that any error 
resulting from VCAA notice subsequent to the initial rating 
decision was harmless error.  See generally Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The record shows that the veteran was furnished a VCAA letter 
in March 2001.  However, that letter appears to pertain only 
to the issue of service connection.  It is therefore 
questionable whether this letter alone constituted adequate 
VCAA notice for purposes of the present appeal.  
Nevertheless, various other communications show that the 
claimant has been notified of the applicable laws and 
regulations pertinent to the rating of his disability and 
pertinent to the determination as to the effective date for 
the 100 percent rating.  The discussions in October 1999 and 
March 2000 rating decisions set forth the applicable criteria 
for entitlement to a 100 percent rating.  A October 2000 
rating decision, the February 2002 statement of the case and 
subsequent supplemental statements of the case collectively 
informed the claimant of the information and evidence 
necessary to warrant entitlement to an earlier effective date 
for a 100 percent rating.  Although on its face the March 
2001 was directed to a service connection issue, the Board 
believes that this letter nevertheless effectively furnished 
notice to the veteran of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the collective effect of the March 
2001 letter and other VA communications implicitly notified 
the veteran that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  

In the present case, the record shows that the veteran has 
been represented throughout the appeal, including 
representation by an attorney at law before the Court.  The 
legal arguments advanced on the veteran's behalf have been 
quite detailed and reflect an understanding of the 
complexities of laws and regulations applicable to rating and 
earlier effective date issues.  Various items of additional 
evidence have been submitted by the veteran or on his behalf, 
and in a September 2004 communication, the veteran indicated 
that he had nothing more to submit.  Moreover, the August 
2004 Joint Motion did not include any assertions of any 
defects in VCAA notice, and it does not appear that the 
veteran's current representative has advanced any objections 
to VCAA notice.  The Board believes that the veteran has been 
made aware of all provisions which VCAA notice is intended to 
convey, and no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  
The Court has suggest that VCAA is not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has submitted additional evidence, and no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  The Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  38 C.F.R. § 3.159.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.



Factual Background

In December 1996, the veteran submitted a claim of 
entitlement to service connection for PTSD.  The RO initially 
denied the claim in December 1997 and the veteran appealed 
the denial.  In December 1998, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation effective from December 5, 1996.  The veteran and 
the veteran's representative were mailed a notification 
letter, dated December 10, 1998, with attached notice of 
appellate rights and procedures as well as a copy of the 
December 1998 rating decision.  The claims file includes a 
December 31, 1998, Deferred Rating Decision (VA Form 21-6789-
E) which documents an internal RO communication directing 
that the veteran be sent a letter to inform him that the 
December 1996 rating decision granted service connection for 
PTSD and assigned a 50 percent rating and that this action 
was considered a full grant of the benefit sought as to that 
issue.  The VA Form 21-6789-E also directed that the veteran 
be informed that his appeal regarding service connection for 
seborrheic dermatitis and rosacea remained open and that the 
veteran be advised of the date for filing a substantive 
appeal as to that issue.  The VA Form 21-6789-E also directed 
that the veteran be given his appeal rights if he wanted to 
appeal the disability evaluation assigned for his PTSD.   

A January 5, 1999, RO letter to the veteran advised the 
veteran that the December 1998 decision was a full grant of 
benefits sought on appeal for the PTSD claim.  However, the 
letter did not include any language regarding rights or 
procedures regarding an appeal of the disability evaluation. 

In April 1999, the RO received a communication from the 
veteran's representative which referenced an enclosed 
document from the veteran requesting that all appeals be 
dropped.  On the attached VA Form 21-4138 (signed by the 
veteran and dated March 12, 1999) the veteran advised the RO 
that he desired to "drop all appeals currently on file."  He 
further wrote that as of the date of the letter, he did not 
have any claims against VA.

A VA examination conducted on April 1, 1999, resulted in a 
pertinent diagnosis of PTSD with manic features and a Global 
Assessment of Functioning (GAF) score of 42 was assigned.  
The examiner opined that the veteran was unable to work due 
to his inability to cope with social contact and by intrusive 
thoughts.

In July 1999, the veteran's representative submitted a claim 
for an increased rating for his PTSD.  He reported that the 
disability was not improving.  In October 1999, the RO 
granted an increased rating to 100 percent for the PTSD and 
assigned an effective date of April 1, 1999.  The RO 
indicated that the effective date was based on the April 1, 
1999, VA examination report which showed increased severity 
of the PTSD.  The RO also indicated that the veteran did not 
have a total disability permanent in nature to eligible for 
Dependents' Educational Assistance. 

In October 1999, the veteran's representative filed a notice 
of disagreement to the RO's failure to find a permanent and 
total disability.  In February 2000, the RO received a 
follow-up letter from the representative regarding the notice 
of disagreement on the permanent and total disability issue 
along with a report of a private psychiatric examination in 
January 2000. 

In August 2000, the veteran submitted a claim for an 
effective date prior to April 1, 1999, for the grant of the 
100 percent evaluation for the PTSD.  The veteran argued at 
that time that the evidence of record clearly showed that he 
had PTSD symptoms as far back as the 1970's and that Social 
Security Administration found the veteran disabled from PTSD 
for many years.  He argued that he filed his original claim 
for PTSD on December 5, 1996, and this should be the 
effective date for the 100 percent rating.

Analysis

Service connection for PTSD was granted by rating decision in 
December 1998, and a 50 percent rating was assigned.  By 
letter dated in December 1998, the veteran and his 
representative were informed of the results of the December 
1998 rating decision.  The veteran then had one year from the 
date of the notification to file a notice of disagreement to 
initiate an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(a).

The veteran testified in March 2002 that he filed an appeal 
with the 50 percent disability evaluation assigned by the RO 
in December 1998.  The claims file does include a July 1999 
memorandum from The American Legion with a copy of the April 
1, 1999, VA examination.  In the July 1999 memorandum, the 
representative indicated that the veteran was "requesting a 
100% evaluation" as he was not improving.  However, there is 
nothing in the July 1999 memorandum that even mentioned the 
December 1998 rating decision, much less express disagreement 
with that decision and a desire to contest that rating 
decision.  See 38 C.F.R. § 20.201.  Instead, the July 1999 
memorandum was a request for an increased rating to 100 
percent based on the April 1, 1999, examination report, a 
copy of which was attached to the memorandum.  

Review of the claims file also reveals an October 18, 1999, 
memorandum from the veteran's representative.  However, while 
this document indicates that it is a notice of disagreement, 
it clearly gives as a reason that the veteran did not receive 
a permanent and total rating and in the context of the 
timeframe involved, this memorandum appears to be in response 
to the October 1999 rating decision which increased the 
rating to 100 percent (but denied a permanent and total 
disability finding), not to the December 1998 rating decision 
which granted service connection for PTSD and assigned a 50 
percent rating.  This memorandum does not refer to the 
initial December 1998 rating decision or to the 50 percent 
rating assigned thereby.  The Board finds that the October 
18, 1999, memorandum did not constitute a notice of 
disagreement from the December 1998 rating decision.  

Based on the record, the Board finds that there was no notice 
of disagreement received within one year of the date of 
notice of the December 1998 rating decision.  Therefore, the 
December 1998 rating decision became final in December 1999.  
38 U.S.C.A. § 7105(c).

The August 2004 Joint Motion suggests that the notice of 
appellate rights furnished to the veteran may have been 
deficient in that the directions set forth in a December 31, 
1998, Deferred Rating Decision (VA Form 21-6789E) called for 
the veteran to be notified of his appeal rights if he wanted 
to appeal the disability rating assigned by the RO in the 
December 1998 rating decision which granted service 
connection.  The Board declines to find that the failure to 
follow the language of the VA Form 21-6789E in the January 5, 
1999, RO letter in any manner constituted a failure to give 
adequate notice so as to prevent the one-year appeal period 
from running.  The veteran and his representative had already 
been furnished adequate notice of appellate rights and 
procedures with the December 10, 1998, notice letter.  The 
Board does not believe that the VA Form 21-6789E conveyed to 
the veteran any right as a matter of law to additional notice 
of appeal rights and procedures.  The VA Form 21-6789E was 
simply an internal RO communication between RO employees and 
not an official directive which assigned any additional 
notice rights to the veteran. 

It has also been argued on the veteran's behalf that the 
veteran was incorrectly informed in a January 1999 letter 
that the December 1998 rating decision represented a "full 
grant of benefits sought on appeal."  The Joint Motion cites 
to the Court decision in AB v. Brown, 6 Vet. App. 35 (1993) 
in this regard.  In that decision, the Court stated that "on 
a claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

However, the Board believes that the principle set forth by 
the Court in AB does not apply in the instant case.  Although 
the veteran did initiate an appeal from the December 1997 
rating decision which denied service connection, the notice 
of disagreement which he filed to initiate that appeal could 
not express disagreement with any rating since the December 
1997 rating decision did not address that downstream issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  It 
follows that if a claimant is dissatisfied with a rating 
assigned by an RO at the time of the initial grant of service 
connection, then the claimant must file a notice of 
disagreement to contest the rating.  The grant of service 
connection by the RO in this case was therefore a grant of 
the full benefit being sought (service connection) and it was 
necessary for the veteran to file a notice of disagreement if 
he wished to initiate an appeal of the rating assigned by the 
RO.  

As discussed earlier, the record does not include a 
communication from the veteran or his representative within 
one year of notice of the December 1998 which can be 
construed as expressing disagreement with the assigned rating 
and a desire for appellate review.  In fact, both the veteran 
and his representative indicated in March 1999 communications 
that the veteran wished to drop all claims on appeal, thus 
suggesting that he was satisfied with the RO's actions as of 
March 1999.  The veteran testified in March 2002 that it was 
not his intent to withdraw his PTSD claim at that time and 
that he did not know what he was signing.  The April 1999 VA 
examination, however, did not portray the veteran as unable 
to understand what he was doing.  In fact, the examiner 
concluded that the veteran was capable of managing his funds.  
The veteran's contention regarding his capacity at the time 
of the March 1999 statement is simply not persuasive.  
Moreover, the wording of the March 1999 statement is 
unambiguous in indicating that all appeals were being 
dropped.  This fact is reinforced by the accompanying 
transmittal letter prepared by the veteran's representative 
which indicated that it was a request that all appeals be 
dropped.  At any rate, based on the Federal Circuit holding 
in Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
Board finds that a notice of disagreement was necessary to 
initiate an appeal from the rating assigned by the RO in the 
December 1998 rating decision.  As a timely notice of 
disagreement was not received, the December 1998 rating 
decision is final.  38 U.S.C.A. § 7105(c).  As such, the 
veteran's quest for a rating in excess of 50 percent must be 
viewed as an increased rating claim not associated with his 
original claim for service connection. 

The Board now turns to consideration of the effective date 
under laws and regulations applicable to increased ratings.  
Except as otherwise provided, the effective date for the 
assignment of an increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefore.  38 
U.S.C.A. § 5110, 38 C.F.R. § 3.400.  The applicable statute 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

A report of examination or hospitalization or outpatient 
treatment may be considered an informal claim for an 
increased evaluation.  38 C.F.R. § 3.157.  In the current 
case, the RO found that the April 1, 1999, report of VA 
examination constituted an informal claim for an increased 
rating for the PTSD that was subsequently formalized by the 
claim for increase which the veteran submitted in July 1999.  
38 C.F.R. § 3.157(b)(1).

The Joint Motion also calls for consideration of the 
provisions of 38 C.F.R. § 3.156(b).  Under 38 C.F.R. 
§ 3.156(b), evidence which is received prior to the 
expiration of the appeals period for the December 1998 rating 
decision is to be considered as having been filed in 
connection with that claim pending at the beginning of the 
appeal period.  The Social Security decision and reports 
referred to by the veteran's representative appear to have 
been received in 2000, beyond the one-year appeal period from 
the December 1998 rating decision.  The Board finds the only 
pertinent evidence received prior to the expiration of the 
appeals period for the December 1998 RO decision was the 
report of the April 1999 VA examination.  The Board finds, 
however, that even if this evidence is considered as having 
been submitted with the original claim, an earlier effective 
date is not warranted.  The April 1999 VA examination report 
reflected the veteran's disability status at that time and 
was the first competent evidence of record demonstrating that 
the veteran's PTSD warranted a 100 percent evaluation.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.

The evidence reveals that the veteran was hospitalized at a 
private facility in 1983.  His chief complaint at that time 
was for heroin and cocaine addiction as well as hearing 
voices and nightmares.  The nightmares were about Viet Nam.  
He also reported that the auditory hallucinations began two 
to four years prior after a drug and alcohol detoxification 
treatment.  A diagnosis of rule out PTSD was included with 
diagnoses of substance abuse and organic hallucinosis.  

The veteran was seen on numerous occasions in 1996 for mental 
counseling.  The majority of his complaints were concerned 
with the recent deaths of his son and examiner-wife.  There 
were also references to symptomatology associated with the 
veteran's experiences in Viet Nam including complaints of 
flashbacks and nightmares.  The veteran also complained of 
irritability.  There were also references to the fact that 
the veteran stopped working in August 1995 due to back and 
knee injuries.  

The veteran sought treatment in August 1996 for depression 
and anxiety stemming from the death of his ex-wife and son.  
It was also noted that the veteran was having flashbacks and 
nightmares of his Viet Nam service.  Mental status evaluation 
conducted in August 1996 revealed that the veteran denied 
auditory or visual hallucinations.  He also denied delusions, 
thought insertion and thought broadcasting.  There was no 
evidence of psychotic symptoms.  He denied past and present 
suicidal or homicidal ideation or intent.  The diagnosis was 
dysthymia and adjustment disorder.  

At the time of a January 1997 VA examination, the veteran 
complained of stress and episodes of agitation and rage.  His 
17-year-old son had been accused of arson and was 
incarcerated.  He was socially isolated and rarely left the 
house.  He complained of interrupted sleep and recurrent 
night sweats.  He also complained of intrusive memories 
during the daytime.  However, objectively, it was determined 
that the veteran did not have any disturbance of mental 
stream or perception.  Memory was intact but concentration 
was impaired.  There were no cognitive defects.  His 
appearance was conventional.  The diagnosis was PTSD and 
depressive disorder secondary to PTSD.  A GAF of 50 was 
assigned.  It was noted that the veteran was unable to work 
and was socially isolated except for his immediate family.  
The veteran also reported that he was unemployed as of 
September 1995 due to back and leg injuries received on the 
job.  

In March 1997, a private psychologist wrote that he saw the 
veteran on two occasions due to complaints of acting out 
explosive behavior at home.  It was noted that the veteran 
was a serious threat to his wife while sleeping due to his 
immense size.  

In April 1997, a VA psychologist reported that he had been 
treating the veteran since September 1996.  Original 
treatment was for pain management but the author then 
determined that the veteran had chronic back pain secondary 
to PTSD.  Noted PTSD symptoms included intrusive thoughts of 
combat, nightmares, increased psychological arousal during 
recollections of trauma, hypervigilance and impaired ability 
to function vocationally and socially.  

A statement from a private psychologist dated in May 1998 
indicates that the veteran had been treated for chronic pain 
and PTSD.  The author wrote that both conditions continued to 
significantly impair the veteran's social and vocational 
functioning.  In October 1998, the psychologist wrote that 
the veteran had been treated for chronic pain secondary to 
degenerative disk disease and for symptoms of PTSD.  It was 
the author's opinion that the veteran was significantly 
impaired in his ability to work due to a combination of 
factors including chronic pain, physical disability and 
primarily, chronic and severe PTSD.

A March 1999 Social Security Administration decision 
indicated that the veteran was found to be disabled as 
defined by Social Security Administration as of August 30, 
1995.  Impairments which were considered severe under the 
Social Security Act were PTSD, chronic low back pain due to 
lumbosacral strain, and residuals of left knee surgery.

The Board finds the evidence of record does not persuasively 
show that it was factually ascertainable that an increase in 
the PTSD disability to the 100 percent level had occurred 
prior to April 1, 1999.  While there is some evidence dated 
in 1980's as to the presence of hallucinations, there is no 
subsequent documentation of the presence of such 
symptomatology.  The presence of hallucinations cannot, 
therefore, be considered persistent as required for a 100 
percent evaluation.  The private and VA clinical records and 
hospitalization reports do not evidence any of symptomatology 
required for a 100 percent evaluation.  On several different 
occasions during mental status examinations, the veteran 
specifically denied experiencing some or all the 
symptomatology required for a 100 percent evaluation.  There 
was one mention of possible suicidal ideation but this cannot 
be considered persistent.  Likewise, there was some evidence 
of record indicating that the veteran might be a threat to 
his wife but this was when he was sleeping and due to the 
size differential between the two.  There is no evidence of 
record indicating that the veteran was in persistent danger 
of injuring others.  

The veteran has been unemployed during the relevant time 
period.  The competent evidence of record indicates that this 
problem with employment is due to both physical and mental 
disabilities.  The statement from the psychologist indicates 
that the veteran was significantly impaired, but this 
impairment was attributed to both the PTSD and to chronic 
pain.  The same holds true for the March 1999 Social Security 
Administration decision.  The veteran was found to be 
severely impaired under the Social Security Administration 
criteria but, again, this impairment was attributed to both 
the PTSD and to chronic back pain and residuals of a left 
knee surgery.  This evidence does not demonstrate that the 
PTSD alone was productive of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name prior to April 1999.

In sum, the veteran did not initiate an appeal from the 
December 1998 rating decision that assigned a 50 percent 
rating for PTSD, and that determination is final. The RO, 
however, did view the April 1, 1999, report of VA examination 
as an informal claim for an increased rating and the RO 
assigned an effective date of April 1, 1999 for the 100 
percent rating.  The Board is unable to finds that the 
contentions advanced by and on the veteran's behalf to the 
effect that he met the 100 percent criteria years before are 
persuasive.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In the current case, under applicable 
effective date regulations, the Board finds the preponderance 
of the evidence is against assignment of an effective date 
prior to April 1, 1999, for the grant of a 100 percent 
evaluation for PTSD.


ORDER

Entitlement to an effective date prior to April 1, 1999, for 
the grant of a 100 percent rating for PTSD is not warranted.  
The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


